

116 HRES 282 IH: Expressing the sense of the House of Representatives regarding the importance of local print and digital journalism to the continued welfare, transparency, and prosperity of government at every level and the continuation and freedom of the United States as it is known today.
U.S. House of Representatives
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 282IN THE HOUSE OF REPRESENTATIVESApril 2, 2019Mr. DeSaulnier (for himself, Ms. DeGette, Mr. Raskin, and Ms. Lofgren) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing the sense of the House of Representatives regarding the importance of local print and
			 digital journalism to the continued welfare, transparency, and prosperity
			 of government at every level and the continuation and freedom of the
			 United States as it is known today.
	
 Whereas local print and digital journalism is disappearing at a record rate; Whereas trust in journalists is at an all-time low nationally, while many local reporters retain the good will and trust of their communities;
 Whereas subscriptions to local news have decreased steadily since the spread of the internet; Whereas nonjournalistic digital media has been falsely labeled and marketed as news;
 Whereas corporations are buying local news outlets and cutting budgets and staff, leading to less local coverage;
 Whereas local print and digital journalism are essential to promoting good governance at the local and State level; and
 Whereas a lack of local news will allow for greater local and statewide political corruption: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)it is in the best interests of Federal, State, and local governments to make all possible efforts to ensure the continuation of robust local digital and print news sources; and
 (2)Congress should work with news outlets and other relevant stakeholders to ensure that local digital and print news continues to operate in a robust manner for years to come.
			